DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a liquid level sensor, comprising: a liquid level responsive member that moves in response to changing liquid level; an electrically conductive contact associated with the liquid level responsive member; a circuit including a rectifying element and a) one or more conductive elements, or b) one or more resistive elements or c) one or more conductive elements and one or more resistive elements, wherein the contact is arranged to engage at least one of the elements in a, b, or c; and a power supply adapted to provide a voltage to the circuit causing a current flow in a first direction in the circuit wherein the current flows through the contact and to provide a current flow in a second direction in the circuit wherein the rectifying element prevents current flow through the contact.
II, claim(s) 11-13, drawn to a method of determining a level of a liquid in a container, comprising the steps of: providing a current flow in first direction in a circuit associated with a level sensor to obtain a first resistance value; providing a current flow in a second direction in the circuit to obtain a second resistance value; and determining a liquid level as a function of both the first resistance value and the second resistance value.
Group III, claim(s) 14-21, drawn to a liquid level sensor, comprising: a liquid level responsive member that moves in response to changing liquid level; a circuit associated with the liquid level responsive member so that a condition of the circuit changes as the position of the liquid level responsive member changes; a microcontroller associated with the circuit to detect or determine changes in said condition of the circuit; memory associated with the microcontroller to store at least some of the detected or determined changes and to store instructions for operation of the microcontroller, wherein said instructions are changed as a function of the stored detected or determined changes.
	Group IV, claim(s) 14-21, drawn to a method of determining liquid level, comprising: providing power from an output device to a circuit including a switch, a microcontroller and a level sensor, wherein the level sensor has an output that varies as a function of the liquid level; determining with the microcontroller the output from the level sensor; changing the state of the switch at a duty cycle corresponding to the output from the level sensor to cause the output device to provide an output indicative of the liquid level.
	

Groups I, II, III, and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Claims 11, 14, and 22 lack the rectifying element of claim 1; claims 14 and 22 lack the directional change in current of claim 11; claims 1, 11, and 22 lack the memory storing circuit condition changes of claim 14; and claims 1, 11, and 14 lack the switch that changes according to a duty cycle of claim 22.
Furthermore, claims 1 and 14 are not specifically designed for carrying out the claimed processes of claims 11 and 22, since the contribution over the prior art of the apparatus (i.e. the rectifying element of claim 1 and the memory storing circuit condition changes of claim 14)  do not correspond to the contribution the process makes over the prior art (i.e. the directional change in current of claim 11 and the switch that changes according to a duty cycle of claim 22). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852